Citation Nr: 0212515	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  99-08 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to nonservice-connected death pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to March 
1946.  He died in October 1964 and the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The appellant requested and was 
scheduled to appear before a member of the Board at a hearing 
at the RO in January 2001.  She failed to appear at the 
hearing.

The case was previously before the Board in April 2001, when 
it was remanded for additional development.  The requested 
development has been completed to the extent possible.  The 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The appellant has no dependents.

2.  The appellant received annual income of $5,880.00 in the 
form of Social Security Administration benefits for the year 
1998.

3.  The maximum amount of allowable income for a surviving 
spouse with no dependents in 1998 was $5,808.00.  

4.  The appellant received annual income of $5,964.00 in the 
form of Social Security Administration benefits for the year 
1999.

5.  The maximum amount of allowable income for a surviving 
spouse with no dependents in 1999 was $5,884.00.  

6.  The appellant's annual income exceeded the maximum amount 
of allowable income for a surviving spouse with no dependents 
in 1998 and 1999.


CONCLUSION OF LAW

The appellant's countable annual income for 1998 and 1999 is 
a bar to nonservice-connected death pension benefits.  38 
U.S.C.A. §§ 1503, 1541 (West 1991); 38 C.F.R. §§ 3.3(b)(4), 
3.23, 3.271, 3.272 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that the Secretary shall pay to the 
surviving spouse of each veteran who served for 90 days or 
more during a period of war or who at the time of death was 
receiving or entitled to receive compensation or retirement 
pay for a service-connected disability pension at the rate 
prescribed by law and reduced by the surviving spouse's 
annual income.  38 U.S.C.A. §§ 1521(j), 1541(a) (West 1991); 
38 C.F.R. §§ 3.3(b)(4), 3.23 (2001).  

Effective December 1, 1997, the maximum annual rate of 
improved death pension for a surviving spouse with no 
dependents was $5,808.00.  38 U.S.C.A. § 1541 (West 1991); 38 
C.F.R. § 3.23 (2001); VA ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part I, Change 27, Appendix B (Mar. 11, 1998).  The maximum 
annual rate of improved death pension for a surviving spouse 
with no dependents was increased to $5,884.00, effective 
December 1, 1998.  38 U.S.C.A. § 1541 (West 1991); 38 C.F.R. 
§ 3.23 (2001); VA ADJUDICATION PROCEDURE MANUAL, M21-1, Part I, 
Change 31, Appendix B (September 27, 1999).  In determining 
income, all payments of any kind or from any source shall be 
included, unless specifically excluded.  38 U.S.C.A. § 1503 
(West 1991); 38 C.F.R. §§ 3.271, 3.272 (2001).

Certain expenses, including unreimbursed medical expenses, 
may be deducted from countable annual income during the 
12-month annualization period in which they were paid.  
38 C.F.R. § 3.272 (2001).  The specific provision with regard 
to unreimbursed medical expenses which pertains to the income 
of a surviving spouse provides as follows:

(g)  Medical expenses.  Within the 
provisions of the following paragraphs, 
there will be excluded from the amount of 
an individual's annual income any 
unreimbursed amounts which have been paid 
within the 12-month annualization period 
for medical expenses regardless of when 
the indebtedness was incurred.  An 
estimate based on a clear and reasonable 
expectation that unusual medical 
expenditure will be realized may be 
accepted for the purpose of authorizing 
prospective payments of benefits subject 
to necessary adjustment in the award upon 
receipt of an amended estimate, or after 
the end of the 12-month annualization 
period upon receipt of an eligibility 
verification report.

. . . .

(2)  Surviving spouse's income.  
Unreimbursed medical expenses will be 
excluded when all of the following 
requirements are met:

(i)  They were or will be paid by a 
surviving spouse for medical expenses of 
the spouse, veteran's children, parents 
and other relatives for whom there is a 
moral or legal obligation of support;

(ii)  They were or will be incurred on 
behalf of a person who is a member or a 
constructive member of the spouse's 
household; and

(iii)  They were or will be in excess of 
5 percent of the applicable maximum 
annual pension rate or rates for the 
spouse (including increased pension for 
family members but excluding increased 
pension because of need for aid and 
attendance or being housebound) as in 
effect during the 12-month annualization 
period in which the medical expenses were 
paid.

38 C.F.R. § 3.272(g) (2001).

Here, the veteran served on active duty from December 1942 to 
March 1946.  This service includes service of more than 90 
days during a period of war.  38 U.S.C.A. § 101(8) (West 
1991).  The appellant married the veteran in September 1954.  
The veteran's death certificate reflects that she was still 
his wife at the time of his death in October 1964.  The 
appellant was awarded death pension benefits effective from 
October 1964.  She remarried in December 1965 and payment of 
her death pension benefits was terminated.  Her marriage to 
her second husband was terminated by divorce in January 1998.  
Based upon these facts, there is a question as to whether the 
appellant is entitled to reinstatement as a surviving spouse.  
See 38 C.F.R. § 3.55(a)(2) (2001).  Regardless, she is not 
eligible for VA improved death pension benefits because her 
income exceeded the maximum annual rate in 1998 and 1999.

The appellant has no dependents.  Although she has a son with 
the veteran and grandson, her son is 44 years old and there 
is no indication that either she or the veteran ever adopted 
her grandson, who is now 20 years old.  See 38 C.F.R. 
§ 3.57(a) and (c) (2001).  There is also no evidence of 
record showing that her son became permanently incapable of 
self support before the age of 18, despite the RO's request 
for such evidence from the appellant in a letter dated 
February 9, 1999.  See 38 C.F.R. § 3.57(a) (2001).  In fact, 
the appellant reported in her May 1999 substantive appeal 
that her son had not become disabled by age 22.  She also 
stated that she had not adopted her grandson.

In conjunction with her November 1998 application for death 
pension, the appellant reported that she received monthly 
Social Security benefits of $490.00.  This monthly amount 
constituted annual income of $5,880.00 ($490 x 12 months), an 
amount in excess of the maximum annual rate of improved death 
pension for a surviving spouse with no dependents, which was 
$5,808.00 in 1998.  38 U.S.C.A. § 1541 (West 1991); 38 C.F.R. 
§§ 3.21, 3.23 (2001); VA ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part I, Change 27, Appendix B (Mar. 11, 1998).  Likewise, the 
appellant reported in January 1999 that she received monthly 
Social Security benefits of $497.00, constituting annual 
income of $5,964.00 ($497 x 12 months).  This too was in 
excess of the maximum annual rate of improved death pension 
for a surviving spouse with no dependents, which was 
$5,884.00 in 1999.  38 U.S.C.A. § 1541 (West 1991); 38 C.F.R. 
§ 3.23 (2001); VA ADJUDICATION PROCEDURE MANUAL, M21-1, Part I, 
Change 31, Appendix B (September 27, 1999).

The appellant did not declare any unreimbursed medical 
expenses at the time she filed her claim for death pension in 
November 1998.  Therefore, the RO, along with its December 
1998 decision letter, provided her a Medical Expense Report 
and advised her that she could reduce her countable income by 
claiming unreimbursed medical expenses.  In January 1999, she 
responded that she had medical expenses of $1,500.00 in 1998 
and $300.00 so far in 1999; however, she did not itemize 
these expenses.  

Accordingly, in an April 2001 remand the Board instructed the 
RO to contact the appellant, explain the necessity of 
itemizing all of her unreimbursed medical expenses, and 
request that she provide a detailed description of her 
unreimbursed medical expenses for 1998, 1999, 2000, and 2001.  
The RO sent her a letter in June 2001 requesting additional 
information pertaining to her claim for VA death pension, but 
she did not respond.  

In view of the foregoing, the Board concludes that the 
appellant's income was excessive in 1998 and 1999 for 
purposes of entitlement to improved death pension benefits 
and that entitlement to VA death pension is not warranted as 
a matter of law.  38 U.S.C.A. § 1541 (West 1991); 38 C.F.R. 
§ 3.23 (2001); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the BVA terminated because 
of the absence of legal merit or the lack of entitlement 
under the law).  

Finally, the Board is aware that during the pendency of this 
claim there was a substantial change in the law.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  However, VA has no 
duty to assist a claimant if there is no reasonable 
possibility that VA assistance would help substantiate the 
claim.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001).  In this 
case, the essential facts are not in dispute; the case rests 
on the interpretation and application of the relevant law.  
The VCAA does not affect matters on appeal when the issue is 
limited to statutory interpretation.  See Mason v. Principi, 
16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  Therefore, there is no prejudice to the 
appellant by the Board deciding the case at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In any event, the appellant has been given ample opportunity 
to present evidence and argument in support of her claim and 
VA's duties have been fulfilled to the extent possible.  See 
Statement of the Case, dated April 29, 1999; Board remand, 
dated April 13, 2001; Supplemental Statement of the Case, 
dated May 23, 2002; and letters from the RO to the appellant, 
dated December 29, 1998, February 9, 1999, and June 7, 2001.  
The appellant failed to respond to the RO's February 1999 and 
June 2001 letters requesting information and evidence and she 
failed to appear at her hearing scheduled in January 2001.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991) ("The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.").  Accordingly, additional 
efforts to notify and assist the appellant are not warranted.   


ORDER

Entitlement to nonservice-connected death pension is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

